Citation Nr: 0936250	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968, and was awarded the Purple Heart medal, among 
other decorations.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


FINDING OF FACT

The weight of the evidence of record does not relate the 
veteran's current right shoulder disorder to service, or to a 
service-connected disorder.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASE FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in January 2003 satisfied the duty to 
notify provisions; an additional letter was sent in July 
2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in the July 2007 letter, after which the 
claim was readjudicated in the May 2008 supplemental 
statement of the case.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  


The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran has not indicated that he has sought or is in receipt 
of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  The veteran was 
also accorded a VA examination in February 2003; VA opinions 
were obtained in May 2008 and May 2009.  38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
reasons for rejecting evidence favorable to the claimant be 
addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the veteran asserts that his right shoulder 
disorder is proximately related to his military service.  
Specifically, he asserts that as a result of his 
service-connected left arm residuals of a shell fragment 
wound, also manifested by neuropathy of the left median, 
radial, and ulnar nerves, he has been forced to compensate 
for the loss of strength and control of his left arm by 
overusing his right shoulder.  From that overuse, he argues, 
a right shoulder disorder developed.  Right rotator cuff tear 
repair surgery was ultimately required in 2002, after which 
the veteran filed his claim.  To that end, the evidence of 
record does not support a grant of service connection for a 
right shoulder disorder on a direct basis.  There are no 
findings of or treatment for a right shoulder disorder in 
service.  Additionally, there is no medical evidence that 
relates the veteran's current a right shoulder disorder 
directly to his military service or to any incident therein.

Nevertheless, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The earliest documented evidence of right shoulder 
symptomatology is dated in December 2000, when the veteran 
reported to a private physician that he had intermittent 
right shoulder pain for a few months.  At that time, right 
shoulder tendonitis was diagnosed.  Over the next two years, 
the veteran was repeatedly seen for right shoulder pain, 
eventually coupled with peripheral numbness in his right arm.  
Although conservative treatment was attempted, to include 
cortisone injections and physical therapy, the veteran 
ultimately underwent an open repair of a right rotator cuff 
tear in September 2002.  Physical therapy records following 
that surgery note that the veteran had experienced increased 
right shoulder pain with activity over the last 5 years, or 
beginning in 1997.

Three opinions of record opine as to the relationship between 
the veteran's right shoulder disorder and his service-
connected left upper extremity disorder.  In October 2002, 
the veteran's private physician indicated that following the 
veteran's December 1967 left upper extremity injury, and his 
subsequent separation from service, the veteran had been 
gainfully employed " over the last several decades, often 
doing strenuous work only with his right arm," and lifting 
weights of or greater than 100 pounds.  Moreover, the private 
physician stated, the development of the veteran's right 
rotator cuff tear was in large part secondary to his left 
upper extremity disability, and therefore, related to his 
service-connected left upper extremity disorder.  

Conversely, the February 2003 VA examiner concluded that the 
veteran's right shoulder disorder "was not at least as 
likely as not" caused or aggravated by the veteran's 
service-connected left arm injuries.  In providing a 
rationale, the examiner stated that while the veteran's right 
shoulder disorder clearly constituted a disability, there was 
no evidence in the record of the veteran's right shoulder 
disorder having progressed beyond that which would normally 
be expected.  There was also no medical literature to support 
a causal or aggravation relationship between the service-
connected left upper extremity disorder, and the right 
shoulder disorder.

Finally, in May 2008, a VA examiner concluded that the 
veteran's right shoulder was not caused by or the result of 
his service-connected disorders, specifically his left upper 
extremity disorder.  Reiterating the February 2002 VA 
examiner's finding that no medical literature supported the 
October 2002 private physician's conclusion that a left arm 
disorder could result in a compensatory right arm disorder, 
the May 2008 VA examiner also noted that the February 2002 
private physician failed to consider the veteran's abilities 
prior to his retirement from postservice employment.  
Specifically, the May 2008 VA examiner noted that based on 
the evidence of record, the veteran's left upper extremity 
disorder was not so incapacitating that he would have been 
required to use his right arm and shoulder; this was 
evidenced by a 26-year postservice work history in production 
and heavy lifting.  Moreover, at the time of the veteran's 
1992 "medical" retirement, which the veteran had previously 
reported was due to problems related to heavy lifting, there 
was no evidence of a right shoulder disorder; the examiner 
concluded that if the left upper extremity disability had 
been the cause of the right shoulder disorder, there would 
have been evidence of a right shoulder disorder while the 
veteran was still employed.  A May 2009 request to that 
examiner confirmed the stated conclusion and rationale. 

The October 2002 private opinion is not afforded as much 
probative weight as the other opinions, as it fails to 
consider the fact that the veteran had no documented 
treatment for right shoulder symptomatology until 2000; even 
assuming that the veteran's right shoulder pain began in 
1997, as he reported, there were no right shoulder symptoms 
during the 26 years the veteran was working in manual labor, 
or for 5 years after he medically retired from that 
employment.  Moreover, the VA opinions of record both 
discuss, and the private opinion fails to address, the 
concept that the 26 years of right shoulder use through 
manual labor alone, not in compensation for the left upper 
extremity disorder, resulted in the right rotator cuff tear.  
Simply put, the VA opinions provide a more complete and 
thorough rationale for their conclusions than that of the 
private physician.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (holding that most of the probative 
value of a medical opinion comes from its reasoning).  As the 
weight of the evidence reflects that the veteran's right 
shoulder disorder was not caused by or aggravated by his left 
upper extremity disorder, service connection for a right 
shoulder disorder on a secondary basis is also not warranted.

Because the weight of the evidence does not show that the 
veteran's a right shoulder disorder is related to service or 
to a service-connected disorder, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


